DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In light of applicant’s amendments to claims 1-2, 5-6, 8 & 11-12, pending claims 1-3, 5-6, 8 & 11-12 are found to be in condition for allowance as explained further below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Brown on 05/19/2022

The application has been amended as follows: 
Replace claim 1 with claim 12.
In claim 2, lines 2, delete “12” and insert “1”.
In claim 5, line 2, delete “12” and insert “1”.
In claim 6, line 2, delete “12” and insert “1”.
In claim 8, line 2, delete “12” and insert “1”.
In claim 11, line 2, delete “12” and insert “1”.
Delete claim 12.


Allowable Subject Matter
Claims 1-3, 5-6, 8 & 11 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of Shimamura, Yamamoto and Koto, as presented in the Final Rejection mailed on 03/14/2022, specifically does not fairly teach or suggest at least one of the one or more slit channels penetrating the cathode layer, the solid electrolyte layer and the alloy-based anode layer; and at least one of the one more slit channels penetrating only the solid electrolyte layer and the alloy-based anode layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727